 SAN JOSE MERCURY AND SAN JOSE NEWSNorthwest Publications,Inc., d/b/a San Jose Mercu-'ry and San Jose News,PetitionerandSan JoseNewspaper Guild,Local 98, affiliated with Ameri-can Newspaper Guild,AFL-CIO. Case 20-UC-38May 30, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a petition of Northwest Publications, Inc.,for clarification of unit duly filed on February 18,1971,under Section 9(b) of the National LaborRelations Act, as amended, hearings were held onJune 24 and 25 and July 1, 6, and 7, 1971, beforeHearing Officer Helen A. Phillips. On July 20, 1971,the Regional Director for Region 20 issued an ordertransferring the case to the Board. Thereafter, briefswere filed by the Petitioner and the Union.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The ruling are herebyaffirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will efiectuate thepurposes of the Act to assert jurisdiction herein.2.The Union involved herein is a labor organiza-tionwithin the meaning of the Act and claims torepresent certain employees of the Employer.3.The Petitioner publishes the San Jose Mercuryand the San Jose News in San Jose, California. Thehistory of collective bargaining between the Petition-er and the Union dates back to 1937. The currentcontract between the parties, for a term extendingfrom November 2, 1970, to December 31, 1973,covering a unit never certified by the Board includes:. . . all the employees of the Publisher in theeditorial,business, and janitorial departments,includingadvertising,businessoffice,insidecirculation,telephoneoperators and clericalemployees, excepting those positions and individ-uals specifically excluded from the terms of thecontract.Article III of the contract enumerates specified"executive positions" which are excluded from thecoverage of the contract.Petitioner contends that 26 job classifications,which have been treated by the parties as part of the213bargaining unit, are supervisory and should thereforebe excluded from the unit.Negotiations leading to the current contract beganin the summer of 1970. During the negotiations, thePetitioner did not bargain or attempt to bargain foradditional exclusions from the contract. However, inthe course of grievance hearings in July 1970, thePetitioner stated its intention to file a unit-clarifica-tion petition in order to clarify the entire bargainingunit.During the contract negotiations the Union wasadvised by the mediator that the Petitioner had notagreed to abandon its intention to file a unit-clarificationpetition.On January 18, 1971, thePetitioner and the Union executed their currentcollective-bargaining agreement. As they had done inthe past, the parties agreed to exclude only certainenumerated "executive positions" from the coverageof the contract. Thereafter, on February 26, 1971, thePetitioner filed its unit-clarification petition andrequested that the Board clarify the bargaining unitto exclude various alleged supervisors.Under certain circumstances, despite 'the existenceof an unexpired collective-bargaining agreement, theBoard has found it appropriate to entertain a petitionforunitclarification.For instance,where thebargaining unit, as stipulated by the parties, excludedsupervisors as defined by the Act, the Board, duringthe term of the contract, has clarified a bargainingunit and removed improperly included supervisors.TheWestern Colorado Power Company,190 NLRBNo. 111. Also, when the unit-clarification petitionhas been filed prior to the execution of a newcollective-bargainingagreement, the Board hasfound it appropriate to entertain the petition.PeerlessPublications,Inc.,,190NLRB No. 130.Here, as stated, the parties chose to exclude onlycertain "executive positions" from the coverage ofthe contract. The parties have submitted to arbitra-tion their disputes over which job classifications are"executivepositions."The contract in no wayindicates that it does not cover supervisors as definedby the Act. Further, the Petitioner did not file thepetition' for unit clarification until shortly after theexecution of the new collective-bargaining agree-ment.Under these circumstances, we are of theopinion that it would be disruptive of the bargainingrelationship voluntarily entered by the parties toclarify the unit at this time.Wallace-Murray Corpora-tion,SchwitzerDivision,192NLRB No. 160.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the ' National LaborRelations Board hereby orders that the Employer'spetition herein be dismissed.197 NLRB No. 32